DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on July 8, 2022 is acknowledged and has been entered.  Claim 2 has been canceled.  Claims 1 and 9 are amended.  Claims 1 and 3-11 are pending.  
Claims 1 and 3-11 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made FINAL as necessitated by Amendment.

Status Identifier
Claim 11 is incorrectly identified as (NEW) eventhough the claim was actually new in the amendment to the claims filed November 17, 2020.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltezos et al. (CN 101522909 A; September 2009; with machine translation attached for citations) in view of Gao et al. (J of Inorg Chem, 2006, 100:1487-1494) and Martin et al. (ACS Sens, 2016, 1, 904-912).
With regard to claim 1, Maltezos teaches a real-time fluorescence quantitative PCR detection method, wherein the real-time fluorescence quantitative PCR detection method comprises the following steps: 
using a metal ruthenium complex as a dye component in a real-time fluorescence quantitative PCR reaction system; using multiple nucleic acid samples with different copy numbers as standard substances, using the each standard substance as an amplification template component in the real-time fluorescence quantitative PCR reaction system respectively (paragraph 199 where ruthenium polypyridine is used within the amplification reaction; paragraph 08-10 where the method is described; paragraph 187, where the method is described), and
 performing a real-time fluorescence quantitative PCR according to a preset reaction program, as an amplification template component in the real-time fluorescence quantitative PCR reaction system, performing the real-time fluorescence quantitative PCR according to the reaction program, wherein the metal ruthenium complex is selected from a ruthenium polypyridine complex or a metal ruthenium complex with a nucleic acid molecule light switch behavior obtained by performing a structure modification on one or more ligands of the ruthenium polypyridine complex (paragraph 199 where ruthenium polypyridine is used within the amplification reaction; paragraph 08-10 where the method is described; paragraph 187, where the method is described).  
With regard to claim 3, Maltezos teaches a real-time fluorescence quantitative PCR detection method according to claim 1, wherein an extending phase of the real-time fluorescence quantitative PCR collects a fluorescence signal by using a certain channel, ranges of excitation wavelength and emission wavelength of the channel are 400-500 nm and 550-750 nm respectively, a cycle threshold of the standard substance or the nucleic acid sample with the unknown copy number is obtained according to the signal (paragraph 199 where ruthenium polypyridine is used within the amplification reaction; paragraph 08-10 where the method is described; paragraph 187, where the method is described; see also paragraph 143).  
With regard to claim 4, Maltezos teaches a real-time fluorescence quantitative PCR detection method according to claim 1, wherein the nucleic acid sample is a DNA or a reverse-transcribed DNA by an extracted RNA (paragraph 199 where ruthenium polypyridine is used within the amplification reaction; paragraph 08-10 where the method is described; paragraph 187, where the method is described).  
With regard to claim 5, Maltezos teaches a real-time fluorescence quantitative PCR detection method according to claim 1, wherein the real-time fluorescence quantitative PCR detection method specifically comprises following steps: 
1) designing a primer according to different detection purposes and samples, selecting a target sequence and designing the primer (paragraph 199 where ruthenium polypyridine is used within the amplification reaction; paragraph 08-10 where the method is described; paragraph 187, where the method is described); 
2) preparing a reaction system, wherein the reaction system comprises a thermostable DNA polymerase, the primer, dNTP, a template DNA and the metal ruthenium complex (paragraph 199 where ruthenium polypyridine is used within the amplification reaction; paragraph 08-10 where the method is described; paragraph 187, where the method is described); 
3) real-time fluorescence quantitative PCR according to the different target sequences and primers, setting a amplification program (paragraph 199 where ruthenium polypyridine is used within the amplification reaction; paragraph 08-10 where the method is described; paragraph 187, where the method is described); 
using a DNA sample circularly reacting according to the amplification program and performing fluorescence signal collection in an extending step of a circular reaction, performing the extending again (paragraph 199 where ruthenium polypyridine is used within the amplification reaction; paragraph 08-10 where the method is described; paragraph 187, where the method is described); 
5) according to the step 3), amplifying a DNA sample with an unknown initial concentration, thereby acquiring an initial concentration of the DNA sample by calculating (paragraph 199 where ruthenium polypyridine is used within the amplification reaction; paragraph 08-10 where the method is described; paragraph 187, where the method is described).  
With regard to claim 6, Maltezos teaches a real-time fluorescence quantitative PCR detection method according to claim 5, wherein the amplification program is: performing heat-denaturation on the template after the initial denaturation, and renaturing a primer with a single-strand template obtained by thermal denaturation, then extending under the effect of a DNA polymerase (paragraph 199 where ruthenium polypyridine is used within the amplification reaction; paragraph 08-10 where the method is described; paragraph 187, where the method is described).  
With regard to claim 7, Maltezos teaches a real-time fluorescence quantitative PCR detection method according to claim 5, wherein the DNA sample with the unknown initial concentration is obtained by extraction and purification through a kit (paragraph 64, where the sample is lysed and nucleic acid is obtained).
With regard to claim 8, Maltezos teaches a real-time fluorescence quantitative PCR detection method according to claim 1, wherein a final volume of the reaction system is 10-20pL, and a final concentration of the metal ruthenium complex in the reaction system is 0.5-10 pM (paragraph 199 where ruthenium polypyridine is used within the amplification reaction).  
With regard to claim 9, Maltezos teaches a real-time fluorescence quantitative PCR detection kit based on a metal ruthenium complex, wherein the kit comprises a metal ruthenium complex served as nucleic acid dye (paragraph 199 where ruthenium polypyridine is used within the amplification reaction).   
With regard to claim 10, Maltezos teaches a real-time fluorescence quantitative PCR detection system based on a metal ruthenium complex, wherein comprising a kit and a qPCR meter for preparing a real-time fluorescence quantitative PCR reaction system, the kit comprises a metal ruthenium complex served as nucleic acid dye, while the qPCR machine meter performs fluorescence signal collection in an extending step of a circular reaction, a used collection channel of a fluorescence signal is as follows: an excitation wavelength is 400-500 nm, and an emission wavelength is 550-750 nm (p. 1816, Scheme 1 and “real time PCR conditions for the hCMV DNA, where the copy number was established before the amplification, see “reagents” heading, where the copy number was calibrated; see also Figure 2 which states the initial target copy number of the target; see also Abstract).  
With regard to claim 11, Maltezos teaches a real-time fluorescence quantitative PCR detection method based on the metal ruthenium complex according to claim 5, wherein a final volume of the reaction system is 10-20uL, and a final concentration of the metal ruthenium complex in the reaction system is 0.5-10 uM (paragraph 219, where the reaction is in a volume of 20 uL).   
Regarding claim 1, while Maltezos teaches most of the method, Maltezos does not teach the steps of after reaction is finished respectively, drawing a standard curve according to a cycle threshold of the each standard substance and calculating a DNA copy number of the sample according to the standard curve and a cycle threshold of the nucleic acid sample with the unknown copy number; using a nucleic acid sample with an unknown copy number and does not particularly teach that the ruthenium polypyridine complex is selected from [Ru(phen)z(dppz)2+ or Ru(bpy)z(dppz)2+ wherein the ligand is selected from the group consisting of phen, bpy or dppz.
With regard to claim 1 and 3-11, Gao teaches a method that the ruthenium polypyridine complex is selected from [Ru(phen)z(dppz)2+ or Ru(bpy)z(dppz)2+ wherein the ligand is selected from the group consisting of phen, bpy or dppz (Abstract, p 1492, col. 1 and p 1493 col. 1, where the ruthenium complex is modified with dppz ligand and works as a molecular “light switch” for DNA, where the DNA binding causes fluorescence).
Further regarding claim 1, neither Gao or Maltezos teach the steps of after reaction is finished respectively, drawing a standard curve according to a cycle threshold of the each standard substance and calculating a DNA copy number of the sample according to the standard curve and a cycle threshold of the nucleic acid sample with the unknown copy number; using a nucleic acid sample with an unknown copy number.
With regard to claim 1, Martin teaches after reaction is finished respectively, drawing a standard curve according to a cycle threshold of the each standard substance and calculating a DNA copy number of the sample according to the standard curve and a cycle threshold of the nucleic acid sample with the unknown copy number; using a nucleic acid sample with an unknown copy number (See Figure 3 and Figure 5, where standard curves were determined based on serial dilutions of known copy number samples. See also Figure 1 and 2 where the method steps of real time are depicted). 
With regard to claim 5, Maltezos teaches a real-time fluorescence quantitative PCR detection method according to claim 1, wherein the real-time fluorescence quantitative PCR detection method specifically comprises following steps: 
1) designing a primer according to different detection purposes and samples, selecting a target sequence and designing the primer (Figure 1, where the method steps are depicted; p 906 “materials and methods” heading, where all of the steps are taught under both “Real time Fluorescence monitoring of LAMP” and “Fluorescence-Based Real-Time PCR” headings); 
2) preparing a reaction system, wherein the reaction system comprises a thermostable DNA polymerase, the primer, dNTP, a template DNA and the metal ruthenium complex (Figure 1, where the method steps are depicted; p 906 “materials and methods” heading, where all of the steps are taught under both “Real time Fluorescence monitoring of LAMP” and “Fluorescence-Based Real-Time PCR” headings); 
3) real-time fluorescence quantitative PCR according to the different target sequences and primers, setting a amplification program (Figure 1, where the method steps are depicted; p 906 “materials and methods” heading, where all of the steps are taught under both “Real time Fluorescence monitoring of LAMP” and “Fluorescence-Based Real-Time PCR” headings); 
using a DNA sample with a known initial concentration as a template, after performing initial denaturation on the template, circularly reacting according to the amplification program and performing fluorescence signal collection in an extending step of a circular reaction, wherein a collection channel of the fluorescence signal is: 400-500 nm of an excitation wavelength, and 550-750 nm of an emission wavelength; after the circular reaction is over, performing the extending again; and then according to the collected signal, establishing an amplification curve, and determining a cycle threshold of the DNA sample by the amplification curve (Figure 1, where the method steps are depicted; p 906 “materials and methods” heading, where all of the steps are taught under both “Real time Fluorescence monitoring of LAMP” and “Fluorescence-Based Real-Time PCR” headings); 
4) repeating the step 3), to obtain the cycle threshold of each DNA sample with the different initial concentrations, and establishing a standard curve in combination with the concentration of the corresponding DNA sample (Figure 1, where the method steps are depicted; p 906 “materials and methods” heading, where all of the steps are taught under both “Real time Fluorescence monitoring of LAMP” and “Fluorescence-Based Real-Time PCR” headings); and 
5) according to the step 3), amplifying a DNA sample with an unknown initial concentration, to obtain a corresponding cycle threshold and substituted into the standard curve obtained in the step 4), thereby acquiring an initial concentration of the DNA sample by calculating (Figure 1, where the method steps are depicted; p 906 “materials and methods” heading, where all of the steps are taught under both “Real time Fluorescence monitoring of LAMP” and “Fluorescence-Based Real-Time PCR” headings).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Maltezos to include a specific type of ruthenium complex as taught and guided by Gao to arrive at the claimed invention with a reasonable expectation for success. Maltezos teaches a method of quantitative real time detection using intercalating DNA binding complexes including ruthenium polypyridine, and while Maltezos mentions ruthenium polypyridine, Maltezos does not specifically teach the inclusion of a particular and specific ruthenium complex. Gao teaches a method that focuses on interactions with DNA and the ruthenium complex and also clearly exemplifies the usefulness of the ruthenium complex and particularly intercalation.  Gao teaches “A novel polypyridyl ligand pteridino[7,6-f][1,10]phenanthroline-1,13(10H,12H)-dione (ppd) and its ruthenium(II) complex [Ru-(bpy)2ppd]2+ have been synthesized and characterized by elemental analysis, electrospray mass spectra and 1H NMR. The interaction of the complex with calf thymus DNA was investigated by spectroscopic and viscosity measurements. The results suggest that the complex binds to DNA via an intercalative mode and serves as a molecular ‘‘light switch’’ for DNA. Moreover, the complex has been found to promote the photocleavage of plasmid DNA pBR322 under irradiation at 365 nm” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Maltezos to include a specific type of ruthenium complex as taught and guided by Gao to arrive at the claimed invention with a reasonable expectation for success. Further, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Maltezos and Gao to include the specific step of drawing a standard curve and using it to calculate the copy number of an unknown sample as taught by Martin, to arrive at the claimed invention with a reasonable expectation for success.  While Gao uses different labels for the real time amplification, Martin specifically teaches how the method steps of both electrochemical monitoring of amplification and traditional fluorescent real-time amplification steps function. Those teachings are generally applicable for any sample type and different label including having a sample with unknown concentration and using a fluorescent intercalating dye. Martin specifically focuses on electrochemical detection of LAMP amplification.  As part of evaluating the new method, Martin teaches “In order to provide a reliable, rapid assessment of the LAMP performances, the experiments were carried out using a prototype high-throughput house-built automatized electrochemical read-out device, optimized for parallel monitoring of up to 48 samples. The electrochemical results were then compared to those achieved with conventional real-time fluorescence LAMP and PCR methods (using commercially available fluorescent dyes and standard benchtop equipment). The best electrochemical performances were obtained with the two strongest intercalating redox reporters, affording analytical sensitivity and detection limits comparable to real-time fluorescence LAMP” (Abstract). Therefore, one of ordinary skill in the art at the time the invention was made would would have adjusted the teachings of Maltezos and Gao to include the specific step of drawing a standard curve and using it to calculate the copy number of an unknown sample as taught by Martin, to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.  All claims stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637